             Case 2:19-cv-00048-NDF Document 95 Filed 07/10/20 Page 1 of 5




R. Daniel Fleck (WSB # 6-2668)
M. Kristeen Hand (WSB # 6-3544)
Sarah Kellogg (WSB # 7-5355)
THE SPENCE LAW FIRM, LLC
15 South Jackson Street
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 (Fax)
fleck@spencelawyers.com
hand@spencelawyers.com
kellogg@spencelawyers.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., M.D.,

        Plaintiff,
                                              Civ. No. 19-CV-48-F
        v.

JOHN HENRY SCHNEIDER, JR. and
MEDPORT, LLC,

        Defendants.


                PLAINTIFF’S MOTION FOR EXTENSION OF PLAINTIFF’S
                         EXPERT DESIGNATION DEADLINE

        Plaintiff, by and through his counsel, R. Daniel Fleck, M. Kristeen Hand, and Sarah A.

Kellogg of THE SPENCE LAW FIRM, LLC, hereby files his Motion for Extension of Plaintiff’s

Expert Designation Deadline, and states as follows:

        On November 15, 2019, this Court issued its Order on Initial Pretrial Conference. ECF #

66. The Court’s order set the deadline for Plaintiff’s designation of expert testimony as April 15,

2020.   On March 24, 2020, the Court granted Plaintiff’s Motion For Extension of Expert



                                                                                                 1
         Case 2:19-cv-00048-NDF Document 95 Filed 07/10/20 Page 2 of 5




Designation Deadline, extending Plaintiff’s designation deadline through May 29, 2020. ECF #

73. On May 26, 2020, the Court granted Plaintiff another extension, extending expert deadlines

through July 13, 2020. ECF # 87.

       Thereafter, on May 28, 2020, the Court granted Plaintiff’s Motion to Compel, ordering

Defendant MedPort, LLC (“MedPort”) to more fully respond to the discovery served by Plaintiff

on January 24, 2020, and to produce certain financial documents on or before June 15, 2020.

ECF #88. MedPort supplemented its production on June 15, 2020 — although MedPort’s

production is still incomplete. For example, in response to Request No. 12, which sought

documents relating to MedPort’s dissolution, MedPort represents that it is in the process of

creating additional documents, which will forthcoming shortly. Ex. A, MedPort’s Supp. Resp. to

RFP 12. Moreover, in light of MedPort’s recent production, which confirms that MedPort took

no formal steps to wind up its affairs, Plaintiff has served additional discovery, which is still

pending. Ex. B, Plaintiff’s Second Discovery to MedPort.

       Then, on June 19, 2020, the Court granted Plaintiff’s Motion for Partial Summary

Judgment, entering judgment for liquidated damages against Defendant Mr. Schneider. ECF #

93. Plaintiff believes that the Court’s order on summary judgment obviates the need for most

expert testimony in this case. Nevertheless, an outstanding issue is whether MedPort is bound by

the Settlement Agreement (as a surrogate or alter ego), and therefore jointly liable with Mr.

Schneider. To that end, Plaintiff may designate a forensic accountant to examine the relationship

between MedPort and Mr. Schneider.

       Frankly, at this time, it is not clear to Plaintiff that any expert testimony will be required

— it appears that MedPort plainly failed to follow corporate formalities at the time that Mr.

Schneider used its website to post his attorney’s confidential interviews. Moreover, counsel is




                                                                                                   2
         Case 2:19-cv-00048-NDF Document 95 Filed 07/10/20 Page 3 of 5




working together in the hopes of scheduling a mediation, which could save the parties the time

and expense of further discovery and expert designations. Nevertheless, out of an abundance of

caution, Plaintiff respectfully requests an additional forty-five (45) day extension of his expert

deadline. Plaintiff intended to raise this issue with the Court during the status conference

previously scheduled of July 9, 2020. When the Court reset the status conference to July 20,

2020, Plaintiff promptly raised these issues via this Motion.

                                      I. RULE 7.1 COMPLIANCE

       Pursuant to Local Rule 7.1, Counsel for Plaintiff conferred orally with counsel for

MedPort, LLC (“MedPort”). Specifically, immediately upon hearing that the status conference

was vacated, Sarah Kellogg, counsel for the Dr. Biles, spoke to Gregory Costanza, counsel for

MedPort, on July 9, 2020 via telephone. Mr. Costanza represented that he would reach out to Mr.

Schneider to confirm MedPort’s position. Mr. Costanza has since represented that Defendants

oppose the Motion, although Defendants have not shared the basis of their opposition.

                                            II. ANALYSIS

       There is good cause to extend Plaintiff’s designation deadline. Plaintiff did not receive

meaningful responses to his January 24, 2020 discovery request to MedPort for nearly six

months. Even now, MedPort continues to represent that additional dissolution documents may

be forthcoming. See Ex. A. Further, MedPort’s June 15, 2020 supplementation confirmed that

MedPort did not follow the dissolution process set forth in its operating agreement, prompting

Plaintiff to follow-up with additional discovery, which is still pending.       See Ex. B.    This

subsequent discovery seeks information, such as:

           •   Distributions made by MedPort since becoming delinquent;

           •   Complete copies of MedPort’s filings with the Secretary of State; and

           •   The identity of the entity or individuals paying MedPort’s defense in this action.


                                                                                                    3
         Case 2:19-cv-00048-NDF Document 95 Filed 07/10/20 Page 4 of 5




Accordingly, Plaintiff believes that another short extension is warranted to ensure that he has had

a full and fair opportunity to conduct discovery before deciding if expert testimony is required.

                                         III. CONCLUSION

       For all of these reasons, Plaintiff respectfully requests that the Court grant this Motion

and extend Plaintiff’s upcoming expert disclosure deadline by 45 days.



Dated this 10th day of July, 2020.
                                             _/s/ Sarah A. Kellogg_______________
                                             R. Daniel Fleck (WSB # 6-2668)
                                             M. Kristeen Hand (WSB # 6-3544)
                                             Sarah A. Kellogg (WSB # 7-5355)
                                             THE SPENCE LAW FIRM, LLC
                                             15 South Jackson Street
                                             P.O. Box 548
                                             Jackson, WY 83001
                                             (307) 733-7290
                                             (307) 733-5248 (Fax)
                                             fleck@spencelawyers.com
                                             hand@spencelawyers.com
                                             kellogg@spencelawyers.com




                                                                                                    4
         Case 2:19-cv-00048-NDF Document 95 Filed 07/10/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing Motion to Extend Plaintiff’s Expert

Designation Deadline with the Clerk of the Court using the CM/ECF system which will send

notifications of such filing to the following addresses:

       Adam H. Owens
       Gregory G. Costanza
       Granite Peak Law LLC
       201 W. Madison Ave., Ste. 450
       Belgrade, MT 59714
       adam@granitepeaklaw.com
       gregory@granitepeaklaw.com

       Attorneys for MedPort, LLC & Limited Scope Attorneys for John H. Schneider

And also, I certify this was sent via U.S. Mail to:

       John H. Schneider, Jr.
       BOP # 64084298
       551 S. 35th St.
       San Diego, CA 92113

       Pro Se



Dated this 10th day of July, 2020.

                                              __/s/ Sarah A. Kellogg _________________
                                              R. Daniel Fleck (WSB # 6-2668)
                                              M. Kristeen Hand (WSB # 6-3544)
                                              Sarah A. Kellogg (WSB # 7-5355)
                                              THE SPENCE LAW FIRM, LLC
                                              15 South Jackson Street
                                              P.O. Box 548
                                              Jackson, WY 83001
                                              (307) 733-7290
                                              (307) 733-5248 (Fax)
                                              fleck@spencelawyers.com
                                              hand@spencelawyers.com
                                              kellogg@spencelawyers.com




                                                                                                 5
